UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

MIRIAM DELGADO,
Plaintiff-Appellant,

and

KRISTINE SENTER; MICHAEL A.
SENTER, JR.,
                                                                       No. 97-2593
Plaintiffs,

v.

PRUDENTIAL INSURANCE COMPANIES OF
AMERICA,
Defendant-Appellee.

Appeal from the United States District Court
for the Eastern District of North Carolina, at Raleigh.
Terrence W. Boyle, Chief District Judge.
(CA-96-851-5-BO)

Argued: June 5, 1998

Decided: October 22, 1998

Before MURNAGHAN and MICHAEL, Circuit Judges, and
BUTZNER, Senior Circuit Judge.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

ARGUED: Thaddeus P. Downing, DOWNING, DAVID & DOWN-
ING, Fayetteville, North Carolina, for Appellant. Stephen Alan Dunn,
EMANUEL & DUNN, Raleigh, North Carolina, for Appellee. ON
BRIEF: Edward J. David, DOWNING, DAVID & DOWNING, Fay-
etteville, North Carolina, for Appellant.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Miriam Delgado appeals the district court's grant of summary
judgment in which the court awarded the proceeds of Michael A. Sen-
ter's life insurance policy to Kristine Senter. Delgado asserts that
material issues of fact and lack of complete discovery precluded sum-
mary judgment. Because these arguments lack merit, we affirm the
district court's judgment.

I

Michael Senter was an active duty serviceman who was insured for
$200,000 by the Prudential Life Insurance Company of America. The
group life insurance policy that covered Senter was issued by Pruden-
tial to the Administrator of Veterans Affairs and not to Senter individ-
ually. Prudential does not enroll active duty members in the group life
insurance program, and it does not maintain members' files. Pruden-
tial does not even know the names of the individuals covered by the
policy until the insured dies. The Administrator certifies coverage and
beneficiaries to Prudential following a death.

Following Michael Senter's death on February 18, 1996, the
Administrator sent Prudential a certificate of enrollment and a 1993
beneficiary designation form. The 1993 form designated Kristine Sen-
ter and Michael Senter, Jr., as the beneficiaries of the policy. Kristine
Senter was Michael Senter's wife, but the two had separated in 1994,
and Michael Senter had filed for divorce two days prior to his death.

                     2
After receiving the form, Prudential notified the beneficiaries of their
entitlement to the proceeds.

The Administrator then found in its files a 1995 beneficiary desig-
nation form which listed Kristine Senter as the sole principal benefi-
ciary and Delgado as the contingent beneficiary. After it received this
newly-certified beneficiary designation form from the Administrator,
Prudential notified the parties that in the absence of any objection
Kristine Senter would be paid the full amount of the policy.

Delgado filed this action in the Superior Court of Cumberland
County, North Carolina. Prudential removed the case to the United
States District Court for the Eastern District of North Carolina, coun-
terclaimed in interpleader, sought leave to join additional parties, and
deposited the full policy proceeds and accrued interest with the court.
Kristine Senter moved for summary judgment, and Prudential
requested that it be dismissed from the case and be awarded costs.

The district court granted Kristine Senter's summary judgment
motion on October 9, 1997. It held Prudential's motion moot in light
of its grant of summary judgment, and it denied Prudential's motion
for costs. The district court held that the 1995 beneficiary designation
form was plain on its face and that the form "clearly and unambigu-
ously identifie[d] Kristine Senter as the sole principal beneficiary and
Miriam Delgado as the sole contingent beneficiary." JA 378. The
court ordered the funds dispersed on October 22, 1997. Delgado's
November 1997 motion to stay the disbursement was denied as
untimely. Delgado filed a timely appeal.

II

We review the district court's grant of summary judgment de novo
using the same standard as the district court. Haavistola v. Community
Fire Co. of Rising Son, Inc., 6 F.3d 211, 214 (4th Cir. 1993). A party
is entitled to summary judgment if it shows that there are no material
facts in dispute and that it is entitled to judgment as a matter of law.
Id.; Fed. R. Civ. P. 56(c). In reviewing the record we draw all infer-
ences in favor of the party opposing summary judgment. Haavistola,
6 F.3d at 214. A mere scintilla of evidence supporting the opposing
party's case, however, is insufficient to defeat summary judgment.

                     3
Nguyen v. CNA Corp., 44 F.3d 234, 237 (4th Cir. 1995). "Where the
record taken as a whole could not lead a rational trier of fact to find
for the non-moving party, there is no `genuine issue for trial.'"
Matsushita Elec. Indus. Co. v. Zenith Radio Corp. , 475 U.S. 574, 587
(1986) (citation omitted).

Delgado first claims that there are two material facts in dispute
regarding the life insurance policy. She argues that"[i]n order to grant
Summary Judgment . . . the District Court had to find that the [1995
beneficiary form] controlled over the [1993 beneficiary form] and that
the `100 shares' referred to in the [1995 form] was intended . . . to
mean `100%' of the proceeds." Appellant's Br. at 7.

Delgado does not place much reliance on the first fact allegedly in
dispute. In actuality this fact is not in dispute. The 1995 form clearly
states that "[c]ompleting this form will cancel any prior beneficiary
or payment instructions." JA 31. A party is assumed to have read
what he signs and is normally bound by its terms. In re Cajun Elec.
Power Co-op., Inc., 791 F.2d 353, 359 (5th Cir. 1986).

Delgado's reliance on the second fact allegedly in dispute is also
misplaced. The form provides that Senter is the principal beneficiary
and Delgado is the contingent beneficiary. Under these circumstances
a rational trier of fact could not find for Delgado. This form is not
ambiguous; there is one principal beneficiary and one contingent ben-
eficiary. Delgado's attempt to cast doubt on this insurance policy is
unpersuasive. Her argument that the form states"100" shares and not
"100%" of the shares is a good example of why the scintilla of evi-
dence standard evolved. Kristine Senter is clearly listed as the sole
principal beneficiary, and, as such, she is entitled to the entire amount
of the proceeds. Delgado is clearly listed as the contingent beneficiary
and therefore only receives the proceeds if Senter cannot.

III

Delgado's second claim, that summary judgment was inappropriate
until discovery was complete, is without merit. Delgado relies on Fed.
R. Civ. P. 56(f) arguing:

                     4
          Fed. R. Civ. P. 56(e)'s requirement that the party opposing
          a summary judgment motion set forth specific facts showing
          that there is a genuine issue for trial "[i]s qualified by Rule
          56(f)'s provision that summary judgment be refused where
          the non-moving party has not had the opportunity to dis-
          cover information that is essential to his opposition."

Appellant's Br. at 10 (quoting Anderson v. Liberty Lobby, Inc., 477
U.S. 242, 250 n.5 (1986)). As the Sixth and Eighth Circuits aptly
stated: "Rule 56(f) is not a shield that can be raised to block a motion
for summary judgment without even the slightest showing by the
opposing party that his opposition is meritorious." Emmons v.
McLaughlin, 874 F.2d 351, 356 (6th Cir. 1989) (quoting Willmar
Poultry Co. v. Morton-Norwich Prod., Inc., 520 F.2d 289, 297 (8th
Cir. 1975)). To take advantage of Rule 56(f) the party opposing sum-
mary judgment must show how discovery will allow her to rebut the
motion. Lewis v. ACB Bus. Serv., Inc., 135 F.3d 389, 409 (6th Cir.
1998).

Delgado claims that discovery is needed to resolve the ambiguity
in the 1995 beneficiary designation form. There is no ambiguity in the
form, however, and no amount of discovery can change that. Because
the form is clear, additional discovery could not help Delgado oppose
Senter's motion for summary judgment or find information essential
to her opposition. Delgado also asserted at oral argument that she
needed discovery to flesh out any claims she might have against Pru-
dential. This is inappropriate for two reasons. First, discovery should
not be used for fishing expeditions. R. Ernest Cohn, D.C. v. Bond,
953 F.2d 154, 159 (4th Cir. 1991). Delgado has not made this court
aware of any claims she might have against Prudential, and mere
speculation and conjecture are insufficient grounds for discovery. See
Fennell v. First Step Designs, Ltd., 83 F.3d 526, 533 (1st Cir. 1996).
Second, Prudential met its obligation under the insurance policy by
depositing the insurance proceeds plus interest with the court.

Throughout her argument to this court, Delgado has stressed that
she and Michael Senter had planned to wed, that Michael Senter was
separated from his wife, and that he had just filed for divorce.
Michael Senter's marital status, however, is irrelevant to this inquiry.
The 1993 and 1995 forms state that a named beneficiary will not auto-

                     5
matically be changed by any event occurring after the form is com-
pleted. The forms list marriage, divorce, and annulment as examples
of occurrences that have no effect on the named beneficiaries.

The district court's judgment is

AFFIRMED.

                    6